DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
There are two (2) sets of claims submitted on 10 DECEMBER 2020.  The claim set considered are the claims submitted with the status identifiers and where Claim 21 is cancelled.  Current pending claims for consideration are Claims 1-20 and are considered on the merits below.   
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 7B, character 10b.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “180”, in Figure 5 has been used to designate both substrate and it appears to be a sensor, the oval sections in the substrate.  In Figure 5, there are two instances of character 180 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the base of the first substrate" and “the base of the second substrate" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Both the bases of the first and second substrates are not positively claimed in Claim 1.  Only ‘a base’ is claimed in Claim 1.  
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 12 recites the limitation "the first sensor passage" and “the second sensor passage".  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the fluid".  There is insufficient antecedent basis for this limitation in the claim.  There are two instances of ‘the fluid’. 
Allowable Subject Matter
Claims 1-6, 8-11 and 13-19 are allowed.
In regards to the claims, the closest prior art is to YAJIMA, US Patent 7,444,864 B2, submitted on the Information Disclosure Statement on 10 DECEMBER 2020. 
The YAJIMA reference discloses a sensor assembly, abstract, Figure 15, device 1200, Column 19 line 42, comprising: 
a first sensor substrate, Figure 15, base 1220, Column 19 line 42-55, having an upper surface, a lower surface opposite the upper surface, and a first set of sensors, Figure 15, sensor chip 1230, Column 19 line 42-55, disposed along the lower surface of the first sensor substrate; and a base, Figure 15 base 1210, Column 19 line 42-55, having an upper surface, a lower surface opposite the upper surface of the base along a vertical direction, a front end, a rear end opposite the front end along a longitudinal direction that is perpendicular to the vertical direction, Figure 15, a first recess, Figure 15, passage 1212, Column 19 line 67-Column 20 line 11, that extends 
The YAJIMA reference discloses most of the sensor assembly, but is silent in regards to the second sensor substrate having an upper surface, a lower surface opposite the upper surface, and a second set of sensors disposed along the lower surface of the second sensor substrate and a second recess that extends from the upper surface of the base and at least partially holds the second sensor substrate in the sensor assembly.  While it is known in the art to have sensors including a substrate with a set of sensors, the assembly as claimed with the first and second substrates with the first and second set of sensors as described in the claimed invention.  
The second sensor substrate and the second recess is present in both independent Claims 1 and 11 and are both found allowable since the these features are not found in the prior art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243.  The examiner can normally be reached on M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797